DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Patent No. US 11089536 B2 in view of Park et al. Pub. No. US 20180270895 A1

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. US 11089536 B2 in view of Park et al. Pub. No. US 20180270895 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 11089536 B2 in view of Park et al. Pub. No. US 20180270895 A1 with obvious wording variation. For example, compare Claim 1  of pending application with claim 1 of Patent No. US 11089536 B2 in view of Park et al. Pub. No. US 20180270895 A1, they both recite
A method for a wireless device to establish an RRC connection with a network for accessing a network, the method comprising (A method for a Radio Access Network (RAN) Notification Area (RNA) update by a wireless device, the method comprising) : 
receiving, from the network, an access control parameter configuration of an access category associated with the network (receiving a first access control parameter configuration of an access category associated with the RNA update) while the wireless device is in a Radio Resource Control (RRC) inactive state (RRC INACTIVE) (while the wireless device is in a Radio Resource Control (RRC) inactive state (RRC_INACTIVE)); and 
initiating a random access procedure for establishing the RRC connection with the network to access the network according to an access control indicator of the access control parameter configuration of the access category ( initiating the random access procedure for the RNA update according to an access control indicator of the first access control parameter configuration of the access category).
Patent No. US 11089536 B2 teaches access control parameter configuration of an access category is associated with the RNA update and the current application teaches an access control parameter configuration of an access category is associated with the network slice.
However, in the same field of endeavor, Park teaches UE RNA update timer may be configured based on a moving speed, a network slice, a UE type, a established bearer type, and/or a service type of the wireless device i.e., access control parameter configuration of an access category is associated with network slice (Para 430).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Patent No. US 11089536 B2 with the method of Park so that instead of paging the UE in one or multiple cell, a dedicated transmission to the UE may be possible, even using beam forming, which greatly may enhance transmission efficiency (See Park Para 336)
	 
	Patent No. US 10602429 B2 in view of Park et al. Pub. No. US 20180270895 A1

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. US 10602429 B2 in view of Park et al. Pub. No. US 20180270895 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 10602429 B2 in view of Park et al. Pub. No. US 20180270895 A1 with obvious wording variation. For example, compare Claim 1  of pending application with claim 1 of Patent No. US 10602429 B2 in view of Park et al. Pub. No. US 20180270895 A1, they both recite
	A method for a wireless device to establish an RRC connection with a network for accessing a network (A method for a wireless device to trigger a Radio Access Network (RAN) Notification Area (RNA) update), the method comprising: 
	receiving, from the network, an access control parameter configuration of an access category associated with the network ( initiating an RRC resumption procedure for the RNA update i.e., receiving from the network an access control parameter configuration) while the wireless device is in a Radio Resource Control (RRC) inactive state (RRC INACTIVE) (while the wireless device is in a Radio Resource Control (RRC) inactive (RRC_INACTIVE) state); and 
	initiating a random access procedure for establishing the RRC connection with the network to access the network according to an access control indicator of the access control parameter configuration of the access category (initiating a random access procedure for the RRC resumption procedure according to an indicator of the access control parameter configuration of the access category).
Patent No. US 10602429 B2 teaches access control parameter configuration of an access category is associated with the RNA update and the current application teaches an access control parameter configuration of an access category is associated with the network slice.
However, in the same field of endeavor, Park teaches UE RNA update timer may be configured based on a moving speed, a network slice, a UE type, a established bearer type, and/or a service type of the wireless device i.e., access control parameter configuration of an access category is associated with network slice (Para 430).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Patent No. US 11089536 B2 with the method of Park so that instead of paging the UE in one or multiple cell, a dedicated transmission to the UE may be possible, even using beam forming, which greatly may enhance transmission efficiency (See Park Para 336)
	Similarly, analyzing and comparing  dependent claims 3 of the pending application with claims 2 of Patent No. US 10602429 B2 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of Patent No. US 11089536 B2 and Patent No. US 10602429 B2 in view of Park are narrower in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. US 11089536 B2 and Patent No. US 10602429 B2 respectively.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. Pub. No. US 20170064601 A1 in view of Park et al. Pub. No. US 20180270895 A1.
	Regarding Claim 1, Kubota teaches a method for a wireless device (Fig. 1 Unit 102 UE) to establish an RRC connection (Para 37, receives a transmission of data and/or other information from an upstream station (e.g., a base station 104, a UE 102, or the like) and sends a transmission of the data and/or other information to a downstream station (e.g., another UE 102, another base station 104, or the like) with a network (Para 36 and Fig. 1 and 2 i.e., 104) for accessing a network of the network, the method comprising: 
	receiving, from the network (Para 45, the UE 102b obtains system information from each of the base stations 104c i.e., receiving from the network), an access control parameter configuration of an access category (Para 45, UE 102b compares one or more aspects of the system information, such as the RAT, data rate, bandwidth, frequency(ies), signal strength (e.g., RSS), and/or other information relevant to the selected service for which the UE 102b requires access i.e., access control parameter configuration) associated with the network while the wireless device is in a Radio Resource Control (RRC) inactive state (RRC INACTIVE) (Para 45, the selection of the paging and access cells may occur while the service (one or more of them) at the UE 102b is inactive (e.g., not currently in use) i.e., inactive state); and 
	initiating a random access procedure for establishing the RRC connection with the network (Para 98, the selection of the paging and access cells may occur while the service (one or more of them) at the UE 102b is inactive (e.g., not currently in use)) to access the network according to an access control indicator of the access control parameter configuration of the access category (Para 98, the UE 601 initiating a session with the eNB 605 using a random access preamble. The eNB 605 generates a random access response that can include assignment of a cell radio network temporary identifier (C-RNTI) that will be used to address the UE 601, a timing advance that may adjust the UE 601 transmitter timing (e.g., to synchronize the UE transmitter to the eNB's timing window), and also may include uplink resource assignment i.e., according to an access control indicator of the access control parameter configuration of the access category).
	Kubota teaches UE 102b compares one or more aspects of the system information, such as the RAT, data rate, bandwidth, frequency(ies), signal strength (e.g., RSS), and/or other information relevant to the selected service for which the UE 102b requires access (Para 45) but does not specifically teaches that access category associated with the network slice.
	However, in the same field of endeavor, Park teaches from Fig. 23 that  a wireless device being in an RRC inactive state may select/reselect cell to camp on based on a received power and/or quality from one or more cells. The wireless device may employ a certain type of services (e.g. network slice, bearer, logical channel, QoS flow, PDU session) i.e., access category associated with the network slice (Para 396).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Kubota with the method of Park so that instead of paging the UE in one or multiple cell, a dedicated transmission to the UE may be possible, even using beam forming, which greatly may enhance transmission efficiency (See Park Para 336). 
	Regarding Claim 2, Park teaches wherein one or more characteristics of an access attempt associated with the access category to access the network are identified by the network slice (Para 399).
	Regarding Claim 3, it has been rejected for the same reasons as claim 1 and further teaches a wireless device (fig. 3 Unit 300) comprising: one or more non-transitory computer-readable media (fig. 3 Unit 304, memory) having computer-executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (Para 59, The memory 304 may store instructions 306. The instructions 306 may include instructions that, when executed by the processor 302, cause the processor 302 to perform the operations described herein with reference to the UEs 102).
	Regarding Claim 4, it has been rejected for the same reasons as claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu Pub. No. US 20180220369 A1 - Device and Method of Handling an Inactive State in a Wireless Communication System
Adjakple et al. Pub. No. US 20170311290 A1 - System Information Provisioning And Light Weight Connection Signaling
Agiwal et al. Pub. No. US 20170251500 A1 - APPARATUS AND METHOD FOR SIGNALING SYSTEM INFORMATION
R2-1803646 - 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th Feb – 2nd March 2018 Title: SI Request and delivery using Msg 3 approach
Study of Signaling Overhead Caused by Keep-Alive Messages in LTE Network – 2013
5G Radio Access Network Architecture: Design Guidelines and Key Considerations - 2016
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647